Case 2:21-cr-00020-JAD-BNW Document1 Filed 02/05/21 Page 1 of 3

 

 

SEALED

 

 

 

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTANICH

United States Attorney

District of Nevada

Nevada Bar Number 13644
NICHOLAS D. DICKINSON
Assistant United States Attorney
United States Attorney’s Office

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Tel: (702) 388-6175; Fax: (702) 388-6787
Nicholas.Dickinson@usdoj.gov

GUSTAV W. EYLER
Director

CLINT NARVER

Assistant Director
NATALIE SANDERS

Trial Attorney

U.S. Department of Justice
Consumer Protection Branch
PO Box 386

Washington, DC 20044

Tel: (202) 598-8056; Fax: (202) 514-8742
Clint.L.Narver@usdoj.gov

Attorneys for the United States of America

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

Defendant.

FRESENIUS KABI ONCOLOGY LIMITED,

 

 

 

 

Case 2:21-cr-00020-JAD-BNW Document1 Filed 02/05/21 Page 2 of 3

p———

——_ FILED pmo ne
ENTERED see wt
COUNSEL/2ARTIES OF RECORD

 

 

FEB -5 2021 |

 

 

 

CLERK US DISTRICT COUR
DISTRICT OF NEVADA l

 

_permy’

ae ee

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

No. 2:21-cr-00020-JAD-BNW
(Under Seal)

UNOPPOSED MOTION TO UNSEAL CASE

The United States of America respectfully moves to unseal this case.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cr-00020-JAD-BNW Document1 Filed 02/05/21 Page 3 of 3

Dated this 5th day of February, 2021.

NICHOLAS TRUTANICH
United States Attorney

Dy P=

NICHOLAS D. DICKINSON
Assistant U.S. Attorney

IT IS SO ORDERED:

 

UNITED STATES DISTRICT/MAGISTRATE JUDGE

DATED:

 

 
